DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to application 17/038,214 filed on September 30, 2020 in which claims 1-20 are presented for examination.

Status of Claims

Claims 1-20 are pending, of which claims 1, 3, and 12 are in independent form. Claims 1-20 are rejected for double patenting. Claims 1-20 are rejected under 35 U.S.C. 101.

Double Patenting
Claims 1-20 of this application is patentably indistinct from claims 1-20 of US Patent No. 10,824,686 B2. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411). The applicant should amend or cancel claims such that the reference and the instant application no longer contain claims directed to the same invention.
 
Application 17/038,214
US Patent No. 10,558,676 B2
1.  A search system, comprising: a processor; a data store, having a corpus and an index of the corpus stored thereon, the corpus comprising a set of objects, each object associated with a corresponding identifier; a non-transitory computer readable medium, having instructions executable on the processor for: receiving a first search query having a TEXT operator, the TEXT operator including a block of text, the block of text comprising a set of text terms; determining an initial set of search terms from the set of text terms; 

evaluating the initial set of search terms to order the initial set of search terms; selecting a final set of search terms from the initial set of search terms based on the order of the initial set of search terms, where the final set of search terms is a reduced number of the initial set of search terms; 



constructing a second search query from the final set of search terms, the second search query comprising a subset operator including a threshold and the final set of search terms; 

executing the second search query against the corpus of objects using the index of the corpus to determine a set of responsive objects to the second search query by: generating a search tree for the subset operator, the search tree having a subset operator node including a subset process configured according to the threshold, wherein the subset operator node has, for each of the final set of search terms, a sub-node comprising a term process corresponding to that search term; 

executing the search tree using the index to determine the one or more responsive objects of the corpus that satisfy the subset operator and executing the search tree comprises receiving a result from each of the term processes at the subset process and evaluating the result from each of the term processes by the subset process to determine if an object has a number of the set of terms equal to or greater than the threshold; and 

determining the identifiers for the one or more responsive objects of the corpus that satisfy the subset operator; and returning the identifiers for the one or more responsive objects of the corpus in response to the first search query.


evaluating the initial set of search terms to order the initial set of search terms using a set of preselection rules; selecting a final set of search terms from the initial set of search terms based on the order of the initial set of search terms, where the final set of 

constructing a second search query from the final set of search terms, the second search query comprising a subset operator including a threshold and the final set of search terms; 

executing the second search query against the corpus of objects using the index of the corpus to determine a set of responsive objects to the second search query by: generating a search tree for the subset operator, the search tree having a subset operator node including a subset process configured according to the threshold, wherein the subset operator node has, for each of the final set of search terms, a sub-node comprising a term process corresponding to that search term; 

executing the search tree using the index to determine the one or more responsive objects of the corpus that satisfy the subset operator and executing the search tree comprises receiving a result from each of the term processes at the subset process and evaluating the result from each of the term processes by the subset process to determine if an object has a number of the set of terms equal to or greater than the threshold; and 

determining the identifiers for the one or more responsive objects of the corpus that satisfy the subset operator; and returning the identifiers for the one or more responsive objects of the corpus in response to the first search query.


Claims 2-20 are rejected for the same analysis as above.
This is an statutory type double patenting rejection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG V VO whose telephone number is (571)272-1796.  The examiner can normally be reached on 7am-5pm M-Thr. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TRUONG V VO/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        3/26/2022